Mr. Justice Wolf
delivered the opinion of the court.
In the two courts in which this case was heard the complainant and the original defendant were each claiming to be the owner of a certain piece of property acquired from Domingo Martinez, who was subsequently made a party in the suit.
The Municipal Court of Cayey, where the suit was brought, decided that defendant Basilio Torres was legally in possession of the property by virtue of a contract of purchase and sale and that a contract was effective between the parties in whatever form made in accordance with, section 1245 of the Civil Code.
The District Court of Cuayama, on appeal, found,'among other things, that the facts did not constitute a case of double sale in which two deeds were executed, thus transferring the title to two different persons, hut that it was nothing more than an agreement of sale in which money was paid on account but with regard to which the contract was not perfected, inasmuch as the whole-amount of the debt (sic) had not been paid nor the title executed, and the court rendered judgment in favor of the complainant.
The appellant alleges various grounds of error, but the appellee, as happens with startling frequency, has filed no brief.
The first set of errors alleged by the appellant go to the question of the jurisdiction of the district court, inasmuch *86as Domingo Martinez was not properly notified of the appeal from the municipal court. We have the idea that the vendor, Domingo Martinez, was a proper party, hut not a necessary party to decide the conflict between the two persons who are supposed to have purchased from him, hut as the case must be reversed on other grounds and as we are not satisfied with the discussion of this phase of the case, we shall not definitely decide whether such vendor is a necessary party in a suit like the present one.
At the trial it transpired that the defendant, Basilio Torres Lahorde, made an agreement of purchase from Domingo Martinez; that the said Torres paid $315 on account of said sale and entered into the possession of the property, and that the agreement for the sale, as well as the entry into possession, took place before the alleged sale to the complainant.
We disagree with the district court and agree with the municipal court. A sale between parties is perfectly valid in whatever form made, in accordance with section 1245 of the Civil Code, in line with the decisions of this court in Torres v. Pons, 24 P. R. R. 435; Boneta v. Boneta, 27 P. R. R. 635; Cintrón v. Fernández, 22 P. R. R. 450; Rosado v. Rosado, 17 P. R. R. 453, and the judgments of the Supreme Court of Spain of the 19th of October, 1921, 1st of July, 1901, and 11th of May, 1903. The trial showed a double sale and the familiar principle of the law that he who is first in time is first in law is applicable.
The judgment must be reversed and a judgment rendered for the defendant Basilio Torres.

Reversed.

Chief Justice Del Toro and Justices Aldrey and Hutchison concurred.